AO 245B (CASDRev. 08/ 14) Judgment in a Petty Criminal Case

                                                                                                                 .~ - O· L.t ,,~,9   \
                                      UNITED STATES DISTRICT Cou                                                C v•
                                                                                                                            I., 1
                                                                                                                            -
                                                                                                                                     II
                                         SOUTHERN DISTRICT OF CALIFORNIA                                                                  ,NIA
                                                                                                                                          ,HY
              UNITED STATES OF AMERICA                               JUDGMENT IN A C
                                 V.                                  (For Offenses Committed 0
                  Ramiro TORRES TLATENCHI
                    aka Ramiro Torres-Torres                            Case Number:         19MJ23493-AGS

                                                                     GRANTL. EDDY, CJA
                                                                     Defendant's Attorney
REGISTRATION NO.                 25927047
• -
The Defendant:

IZI pleaded guilty to count(s)         1 OF THE COMPLAINT

D   was found guilty on count(s)
    after a olea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                          Count
Title & Section                       Nature of Offense                                                                  Number(s)
8 USC 1325(a)(1)                      IMPROPER ATTEMPTED ENTRY BY AN ALIEN                                                  1
                                      (Misdemeanor)




       The defendant is sentenced as provided in pages 2 through               2            of this judgment.


 D     The defendant has been found not guilty on count(s)

 [ZI   Count(s)    UNDERLYJNG COUNTS                           are   dismissed on the motion of the United States.

 IZI   Assessment : WAIVED



 IZI No fine                   D Forfeiture pursuant to order filed                                               , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                     HON.          DREW G. SCHOPLER
                                                                     UNITED STATES MAGISTRATE JUDGE


                                                                                                                       19MJ23493-AGS
AO 245B (CASD Rev. 08/ 14) Judgment in a Petty Criminal Case

DEFENDANT:                  Ramiro TORRES TLATENCHI                                                Judgment - Page 2 of 2
                            aka Ramiro Torres-Torres
CASE NUMBER:                l 9MJ23493-AGS

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 3 MONTHS




 •      Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •      The court makes the following recommendations to the Bureau of Prisons:




 •      The defendant is remanded to the custody of the United States Marshal.

 •      The defendant shall surrender to the United States Marshal for this district:
        •     at                            A.M.              on
        •     as notified by the United States Marshal.

        The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •      Prisons:
        •     on or before
        •     as notified by the United States Marshal.
        •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows :

        Defe ndant delivered on                                           to

 at
      - - - - - - - - - - - - , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL



                                                                                                      19MJ23493-AGS
